*98MEMORANDUM **
Taniela Ahokovi Moli, a native and citizen of Tonga, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order of removal. Because Moli was incarcerated at the relevant time, we deem his petition timely filed. See Fed. R.App. P. 25(a)(2)(C). We nonetheless dismiss the petition for lack of jurisdiction.
Moli’s sole contention is that the IJ erred in finding his December 10, 1996 conviction to be an aggravated felony. We lack jurisdiction to consider this legal claim because Moli failed to present it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.